Name: Commission Regulation (EEC) No 3863/90 of 28 December 1990 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/68 Official Journal of the European Communities 29. 12. 90 COMMISSION REGULATION (EEC) No 3863/90 of 28 December 1990 fixing the sluice-gate prices and levies for pigmeat Whereas, since a new sluice-gate price has been fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries f) and Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States (ACP States) or the overseas coun ­ tries and territories (OCT) (8), special import arrangements were introduced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EEC) No 2652/90 (4), for the period 1 October to 31 December 1990, they must be fixed anew for the period 1 January to 31 March 1991 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 July to 30 November 1990 ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Regulation (EEC) No 2766/75 of the Council (*), as last amended by Regulation (EEC) No 3906/87 (% at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 January to 31 March 1991 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed : HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 March 1991 , the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex. 2. Provided that, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10 , 1602 10 00, 1602 20 90 or 1602 90 10 , in respect of which the rate of duty has been bound within GATT, the levy shall hot exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 January 1991 . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. 0 OJ No L 152, 16. 6. 1990, p. 18 . 0 OJ No L 252, 15. 9. 1990, p. 15. 0 OJ No L 282, 1 . 11 . 1975, p. 25. ( «) OJ No L 370, 30. 12. 1987, p . 11 . 0 OJ No L 370, 31 . 12. 1990. (8) OJ No L 84, 30. 3 . 1990, p . 85. 29 . 12. 90 Official Journal of the European Communities No L 367/69 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 367/70 Official Journal of the European Communities 29. 12. 90 ANNEX to the Commission Regulation of 28 December 1990 fixing the sluice-gate priced and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 69,09 52,26 0103 9211 58,76 44,45  0103 9219 69,09 52,26  0203 11 10 89,85 67,96  - 0203 1211 130,28 98,54  0203 12 19 100,63 76,12  0203 19 11 100,63 76,12  0203 19 13 145,56 110,10  0203 19 15 78,17 59,13  0203 19 55 145,56 110,10  0203 19 59 145,56 110,10  0203 21 10 89,85 67,96 0203 22 1 1 130,28 98,54 0203 22 19 100,63 76,12 0203 29 1 1 100,63 76,12 0203 29 13 145,56 110,10 (')  0203 29 15 78,17 59,13 0203 29 55 145,56 1 10,10 (') .  0203 29 59 145,56 110,10  0206 30 21 108,72 82,23 7 0206 30 31 79,07 , 59,80 4 0206 41 91 108,72 82,23 7 0206 49 91 79,07 59,80 4 0209 00 1 1 35,94 27,18 0209 00 19 39,53 29,90 0209 00 30 21,56 16,31 0210 1111 130,28 98,54(0  0210 11 19 100,63 76,12  0210 11 31 253,38 191,65  0210 1139 199,47 150,87 0210 12 11 78,17 59,13 ( »)  0210 12 19 130,28 98,54 0210 19 10 115,01 86,99 0210 19 20 125,79 95,14 0210 19 30 100,63 76,12 0210 19 40 145,56 110,10 (')  0210 1951 145,56 110,10 0210 19 59 145,56 110,10 0210 19 60 199,47 150,87 0210 19 70 250,68 189,61 0210 19 81 253,38 191,65 - 0210 19 89 253,38 191,65  0210 90 31 108,72 82,23  0210 90 39 79,07 59,80  1501 00 11 28,75 21,75 3 1501 00 19 28,75 21,75 1601 00 10 125,79 111,84 (2) 24 1601 00 91 211,15 193,39 00  29 . 12. 90 Official Journal of the European Communities No L 367/71 CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GAIT (%) 1601 00 99 143,76 130,87 (')(2) _ 1602 10 00 100,63 96,91 26 1602 20 90 116,81 134,95 25 1602 41 10 220,13 200,93  1602 42 10 184,19 164,47  1602 49 11 220,13 210,03  1602 49 13 184,19 178,97  1602 49 15 184,19 161,14 0  1602 49 19 121,30 109,37 0  1602 49 30 100,63 93,12  1602 49 50 60,20 64,33  1602 90 10 116,81 109,61 26 1602 90 51 121,30 108,03  1902 20 30 60,20 60,99  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (2) The levy on products originating in the ACP States/OCT countries and listed in Article 8 of Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ).